FILED: NEW YORK COUNTY CLERK 05/21/2019 02:33 PM                                                                                                                                               INDEX NO. 450545/2019
NYSCEF DOC. NO. 78            Case 1:19-cv-09236 Document 1-5 Filed 10/06/19 Page 1 of 6 NYSCEF: 05/21/2019
                                                                                RECEIVED




                                                         SUPREME                         COURT               OF THE                  STATE                OF        NEW YORK
                                                                                            COUNTY                    OF NEW YORK



             In the       Matter         of the          Inquiry           of      LETITIA                JAMES,

             Attorney             General           of    the      State          of     New       York,


                                                                                  Petitioner,


                                             -against-                                                                                       Index           No.:        450545/2019
                                                                                                                                             Part        3

             iFINEX           INC.,          BFXNA                Inc.,        BFXWW                INC.,
                                                                                                                                             Justice             Cohen

             TETHER               HOLDINGS                                                  TETHER                                           Motion              Seq.:      003
                                                                 LIMITED,
             OPERATIONS                        LIMITED,                    TETHER                 LIMITED,
             TETHER               INTERNATIONAL                                     LIMITED,


                                                                                  Respondents.



                                                                AFFIRMATION                                OF        STUART                    HOEGNER

                             STUART                  HOEGNER,                            hereby           affirms            this         21st           day        of    May,         2019,          under       the


             penalties             of     perjury               under              the      laws           of       New             York,           which                may        include          a     fine      or



             imprisonment,                   that        I am physically                        located           outside           the     geographic                   boundaries            of    the    United



             States,         Puerto          Rico,        the      United               States      Virgin            Islands,            or     any         territory         or    insular         possession


             subject         to    the    jurisdiction                    of      the     United           States,          that      the      following                 is true,      and      I understand


             that     this    document               may          be      filed         in an action              or proceeding                     in    a court          of law:


             1.              I am an attorney                      licensed              in Canada              and     the         United          States.              I am General               Counsel       of


             Bitfinex          and       Tether          (collectively,                   the     "Companies").                       As       used          in this       Affirmation,

             "Bitfinex"                                                                                                                                                                               "Tether"
                                    refers        to iFinex               Inc.,         BFXNA             Inc.,      and      BFXWW                      Inc.,      collectively,             and


             refers       to Tether           Holdings                 Limited,             Tether          Operations                Limited,                 Tether       Limited           and     Tether


             International               Limited,               collectively.




                                                                                                       1 of 6
FILED: NEW YORK COUNTY CLERK 05/21/2019 02:33 PM                                                                                                                                                             INDEX NO. 450545/2019
NYSCEF DOC. NO. 78           Case 1:19-cv-09236 Document 1-5 Filed 10/06/19 Page 2 of 6 NYSCEF: 05/21/2019
                                                                               RECEIVED




                                                                                                                                Companies'
            2.             I make              this        Affirmation                 in     support          of      the                                   Motion            to Dismiss                     the    Special


            Proceedings                 and          for     an Immediate                     Stay.          Except             where            indicated            otherwise,                  the        information


            in this      Affirmation                       is based            on my          personal              knowledge.


            Bitfinex          and            Tether


            3.             iFinex             Inc.         ("iFinex")            is a privately-held                            financial             technology               company,                      incorporated


            in    the    British          Virgin              Islands,          that        operates           a virtual               currency             trading         platform                   under         the


            business         name              of     Bitfinex.                 BFXNA              Inc.       ("BFXNA")                         and       BFXWW                Inc.        are         wholly-owned


             subsidiaries               of     iFinex           that      are incorporated                        in      the        British       Virgin           Islands.


            4.             Tether             Limited             is a privately-held                         financial                technology              company                 incorporated                        in



            Hong         Kong           that        operates             a platform              to store,             send,           and       make        purchases                of        a digital           token


            known          as tether                (T),      and       is also        responsible                  for      issuing             tether.


             5.            Tether             Holdings                Limited               is incorporated                     in     the      British       Virgin           Islands                 and     is the



            holding          company                   for     Tether           Limited,             as well              as for        Tether            Operations            Limited                  and        Tether


             International               Limited.


             6.            Neither              Bitfinex              nor      Tether          has      a single             headquarters                    or home            office.                Rather,          the


             Companies              have              decentralized                   operations              in       different               countries           including               Hong              Kong,


             Switzerland,                and          Taiwan.               Neither            Bitfinex             nor      Tether             maintains             any      office             in    the     United


             States.


             T_he       Cemmmies                      Prohibit              New         York           and      Any             Other            United            States       Customers


             7.            Both          Bitfinex               and       Tether            prohibit          any         United             States        customers,             expressly                    including


             customers             in    the          State      of New               York,       from         using            their          platforms.


             8.             On or about                      January            30,     2017,          Bitfinex              banned              New        York       customers                       from



             transacting            on         the     platform                pursuant           to the        company's                       Terms         of     Service.              In     or about            August



             2017,       Bitfinex              extended                 that    prohibition                  to all        United              States       individual            customers.




                                                                                                                    -2-



                                                                                                             2 of 6
FILED: NEW YORK COUNTY CLERK 05/21/2019 02:33 PM                                                                                                                                                                         INDEX NO. 450545/2019
NYSCEF DOC. NO. 78             Case 1:19-cv-09236 Document 1-5 Filed 10/06/19 Page 3 of 6 NYSCEF: 05/21/2019
                                                                                 RECEIVED




             9.           Effective                 August                 2018,            Bitfinex               subsequently                        barred            all        United             States        entity             and/or


             corporate               customers                    from         transacting                  on      the       platform                 pursuant                 to the           company's                      revised


             Terms        of     Service.


             10.          The          Bitfinex                   Terms          of        Service               state       in pertinent                   part:


                               [T]he          following                    Persons                 are      prohibited                     from           depositing                     to,     withdrawing
                               from,         or trading                    or providing                          or taking             financing                   for      any            Digital            Tokens
                               Wallet             on        the     Site:


                               ...



                               any         Person             that         resides,              is located,                  has          a place            of       business,                  or     conducts
                               business                in    the         State         of New               York;


                               U.S.          Persons.                      Any             individual                    who           is        a    U.S.          Person                     and,      effective
                               August               15,           2018,          any          entity             that        is      a U.S.                Person              is        prohibited                 from

                               using          the           Site         or     any          Services,                   including                   but      not         limited                to     exchange

                               trading             services               using             a Digital              Tokens              Wallet               on      the        Site.           Exceptions                  to
                               this        policy            may           be        made           by        Bitfinex,               in      its      sole        discretion,                    for        Eligible
                               Contract                 Participants                       only,         which             shall         be          customers                 solely             of     BFXNA.

                               Notwithstanding                                 the         granting               of       an        exception,                    such             Eligible             Contract
                               Participants                        shall             not         be         permitted                    to          be       Financing                         Providers                or

                               Financing                    Recipients.                    For        the        avoidance                  of       doubt,         as defined                    above,            U.S.
                               Persons              (including                       but       not        limited               to    United                States             Citizens                 or     United
                               States             Residents)                     are        prohibited                    from             using            the        Site          or        any       Services,

                               including                    but          not         limited             to        exchange                      trading               services.                 In      addition,
                               where              you        are     not        a U.S.             Person              and        your           account               would              not     beregarded
                               as     a U.S.                Account,                 but       Bitfinex                  knows              or       has      reason                to     know              that    you
                               are      making                    a deposit,                withdrawal,                      or       transfer              of      Fiat        or         Digital            Tokens

                               to,      from,               or      through                  any          U.S.            Financial                    Institution                    to        facilitate              the
                               provision                    of      the          Services                   to      you,             then            you         may           be          regarded                 as        a
                               customer                 of        BFXNA                 and        prohibited                     from           using           the      Site           or any          Services,
                               at the        sole           discretion                 of     Bitfinex.


                                                                                                                                            Persons"
             11.           Bitfinex's                   Terms              of     Service                define           "U.S.                                    to includeU.S.citizens,U.S.



             residents,              any     corporation,                       partnership,                      or other             entity              established                    or organized                   in       or under


             U.S.    laws,            and         any        non-U.S.                 individualor                        entity            controlled                 by      U.S.            citizens,residentsor


             U.S.    business                entities.               Bitfinex                 conducts                  screening                    to prevent                U.S.            customers                from            opening


             accounts,               and     if     a customer                    is laterdetermined                                  to be           a U.S.           person              in violation                  of       the     Terms




                                                                                                                           -3-



                                                                                                                    3 of 6
FILED: NEW YORK COUNTY CLERK 05/21/2019 02:33 PM                                                                                                                                                             INDEX NO. 450545/2019
NYSCEF DOC. NO. 78             Case 1:19-cv-09236 Document 1-5 Filed 10/06/19 Page 4 of 6 NYSCEF: 05/21/2019
                                                                                 RECEIVED




             of    Service,           that          customer's                            access         to    services            on    the     platform              through           the      account             is


             terminated.


             12.           As         of     November                           23,        2017,         Tether            ceased         servicing              U.S.         Persons,         including               United


             States      individual                      and          corporate                   customers.                 Thus,         at this         time,        Tether       no        longer        provides


             issuances               or redemptions                              of        tether        to     any      United           States        customers.


             13.           The         Tether                  Terms                 of    Service             state       in pertinent              part:


                           The         following                          Persons             are        prohibited              from          depositing               to,    or withdrawing                     from,         any
                           Digital                 Tokens                  Wallet             on     the        Site:


                               ...



                           any         Person                      that      resides,               is     located,          has         a place           of     business,           or       conducts
                           business                     in     the        State            of New             York;


                           U.S.            Persons.                   Any            individual                 who        is a U.S.            Person           and      any     entity          that     is a U.S.
                           Person              is prohibited                              from       using           the    Site        or any        Services,               including            but      not       limited            to

                           using             a Digital                    Tokens              Wallet             on the          Site.     Exceptions                   to this     policy           may         be made             by
                           Tether,                 in        its     sole        discretion,                   for    Eligible           Contract               Participants              only,          which         shall        be
                           customers                          solely            of        TLTD.


                           For         the         avoidance                     of        doubt,             as defined            above,          U.S.         Persons          (including               but        not
                           limited                 to United                    States            Citizens              or United              States        Residents)             are prohibited                     from

                           using            the          Site         or     any           Services.


                                                                                                                                        Persons"
             14.           Tether's                     Terms              of        Service             define         "U.S.                              to include             U.S.         Citizens,              U.S.



             Residents,               any          corporation,                           partnership,                  or other          entity        established               or organized                   in    or under


             U.S.      laws,          and          any             non-U.S.                 individual                or entity           controlled              by     U.S.      citizens,             residents             or


             U.S.      business               entities.                    Tether             conducts                screening             to prevent              U.S.        customers                 from        opening


             accounts,               and      if        a customer                        is later        determined                to be          a U.S.         person          in violation              of the           Terms


             of     Service,          that          customer's                            access         to services               on     the      platform             through          the      account             is


             terminated.




                                                                                                                             -4-



                                                                                                                        4 of 6
FILED: NEW YORK COUNTY CLERK 05/21/2019 02:33 PM                                                                                                                                                             INDEX NO. 450545/2019
NYSCEF DOC. NO. 78             Case 1:19-cv-09236 Document 1-5 Filed 10/06/19 Page 5 of 6 NYSCEF: 05/21/2019
                                                                                 RECEIVED




             15.            Under          Bitfinex's                  and       Tether's              Terms              of    Service,                 Eligible            Contract              Participants



             ("ECPs")             that      transact             with          Bitfinex           or Tether                    must           be     foreign           entities.              Although              those


             foreign           entities       may          have          shareholders                   who              reside         in,        or otherwise                   have        contact            with       the


             United         States,         Bitfinex's                 and          Tether's           customers                   are         the       foreign            entities          themselves.


             Bitfinex           and       Tether        have             no     ability         to control                 the         shareholders                    of     ECPs            at any       point          in time


             and      those        shareholders                   may          ultimately               change                 from           time        to time.


             16.            The        Companies                   do      not        advertise              or market                  to individuals                       or entities             in the        United


             States         or New          York.


             Pnrchaae~Tradin                           . and             Redem                 tion     of        Tether

                                                                                 "stablecoin"
             17.            Tethers           are     a form              of                                      used          to provide                 utility          in    the      virtual         currency


             market         by      allowing           users             to convert               cash            into      virtual            currency               and         to tie      the    value          of virtual



             currency            to the       price          of traditional                    fiat    currencies                      like        the    U.S.         dollar,          the       Euro,      and         the      Yen.


             18.            Tether          was       specifically                     created          to be redeemable                                 at exactly               par      with      the     U.S.          dollar,


             so that        tethers         can      be used               as a medium                       of     exchange                   when         purchasing                   or selling              other


                                                                                                                                  "profit"
             cryptocurrencies.                       As       such,            there        is no      expected                                          from         the     purchase               or sale            of tethers.


             19.            The       purchase               of tether               does        not     create             any         ownership                    or profit           interest          in,     or any


             rights      to participate                 in       the      governance                   of,        the      company                   Tether,           any        of    its    affiliates,              or any


             other       investment                vehicle             or company.                      Holders                 of tethers                are      not       eligible          to receive                any


             revenue            generated             by      the        company                Tether.


             20.             Only         verified           Tether             customers                are        entitled             to redeem                   tether         from          Tether          for     fiat     on    a


             1:1      basis.        There         is no          right         of     redemption                    from          Tether             on     a 1:1        basis          for    any        holders           of


             tether       who         obtained             the      tokens             on      a secondary                     market              platform              and       who         are not           verified


             Tether         customers;               on      the         contrary,              such         holders              of     tether           have        no      relationship                 with         Tether


             and      are      expressly             precluded                  from        redeeming                     tether          on        a 1:1       basis            from      Tether.           Rather,              they



                                                                                                                     -5-


                                                                                                              5 of 6
FILED: NEW YORK COUNTY CLERK 05/21/2019 02:33 PM                                                                                                                             INDEX NO. 450545/2019
NYSCEF DOC. NO. 78         Case 1:19-cv-09236 Document 1-5 Filed 10/06/19 Page 6 of 6 NYSCEF: 05/21/2019
                                                                             RECEIVED




              are only        able    to trade        tethers       for    other      forms      of cryptocurrencies                or fiat       pursuant        to the rules


             of,   and at the prevailing                    exchange          rates     at, those       secondary          market         platforms         of which         they


             are customers.


             21.           To redeem           tether       for    fiat    currency          from      Tether,      a customer         must        create       a verified
                                                                                                                             .h

             customer          account.           Users       in the United             States â€” whether            individuals          or entities       â€” are not


             permitted           to create        a verified        customer           account.         Such       users   arg otherwise              unable       to redeem


             tether     for    fiat    currency         from       Tether.


             22.           To the extent             that    tether        may       be traded        on platforms         in the United              States,     any    such


             trading       is part     of a secondary                tether         market     over     which       Bitfinex        and    Tether          have   no control


             and      which       is independent              of the business                of Bitfinex         or Tether.


             Documents                Re    uested          by the        A   ril     24.    2019     Order


             23.           The       Respondents             maintain         custody          and    control       of the documents                sought        by the April


             24, 2019         Order        outside      the       United      States.         Those      documents             are held      in files,       computer


             systems,         and/or       data      centers       located          in Switzerland,             Ireland,    Canada          and    other      non-U.S.


              locations.




                                                                                                                            Stuart        H e         er




                                                                                               -6-




                                                                                               6 of 6
